Citation Nr: 0603518	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  01-08 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen claims for service connection for degenerative disc 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine, and a right hip condition.

2.	Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.	Entitlement to service connection for a right hip 
condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that new and material evidence had 
not been received in order to reopen the veteran's previously 
denied claims for service connection for degenerative disc 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine, a right hip condition and a right knee 
condition.  

A more recent April 2004 RO rating decision granted the 
petition to reopen the veteran's claim for service connection 
for a right knee condition, and also granted the underlying 
claim for service connection.  Consequently, the matter of 
service connection for this claimed disability is no longer 
before the Board.

   
FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran with 
obtaining evidence relevant to the claims on appeal, and has 
also notified him of the evidence needed to substantiate 
these claims, including apprising him of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence.

2.	In its September 1998 rating decision, the RO denied the 
veteran's claims for service connection for degenerative disc 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine, and a right hip condition.  The veteran was 
properly notified of the above decision later that month.  

3.	Some of the additional evidence received since that 
September 1998 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for degenerative disc disease, cervical spine, for 
degenerative disc disease, lumbar spine, and for a right hip 
condition.

4.	The veteran was involved in a July 1967 incident in which 
the military vehicle in which he was traveling was damaged by 
a land mine explosion, and records from his service personnel 
file indicate that he sustained injuries that included 
shrapnel to his right forearm and a strained right knee.

5.	The most persuasive medical evidence of record establishes 
that the veteran's cervical degenerative disc disease did not 
originate in service and is not otherwise causally related to 
his military service.

6.	The most persuasive medical evidence establishes that the 
veteran's degenerative lumbar disc disease did not originate 
in service and is not otherwise causally related to his 
military service.

7.	The February 2004 VA orthopedic examiner diagnosed the 
veteran as having right greater trochanteric bursitis, but 
then ruled out the presence of a relationship between this 
disability and military service.  There is no other competent 
opinion of record on the likely cause of the veteran's hip 
condition.


CONCLUSIONS OF LAW

1.	The RO's September 1998 decision denying the claims for 
service connection for degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar 
spine, and a right hip condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 (2005).     

2.	The evidence received since the September 1998 decision is 
new and material and, therefore, sufficient to reopen these 
claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001)

3.	The veteran's degenerative disc disease of the cervical 
spine was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

4.	The veteran's degenerative disc disease of the lumbar 
spine was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

5.	The veteran's right hip condition was not incurred or 
aggravated during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present appeal, the veteran has received notice as to 
the enactment of the VCAA and how the provisions of this law 
affected the evidentiary development of his claims, through 
letters dated in October 2001 and June 2003.  The October 
2001 issued to the veteran had two key functions, the first 
of which was to notify the veteran of a recent rating 
decision unrelated to the current appeal (increasing his 
compensation benefits from 10 to 30 percent for service 
connected post-traumatic stress disorder (PTSD)), and the 
second of which expressly concerned the present appeal.  In 
particular, the veteran was notified as to the recent 
enactment of the VCAA, and the information and evidence not 
of record that was needed to substantiate his claims.  He was 
then informed as to evidence he was expected to provide, to 
include a statement concerning the circumstances of his 
alleged           in-service injuries, and notification of 
any additional medical records not yet obtained.  He was also 
notified as to the evidence that VA would attempt to obtain 
on his behalf.    

Subsequently, the RO provided the veteran with a June 2003 
letter that specifically addressed each of the matters 
presently on appeal.  This correspondence again notified the 
veteran with regard the evidence necessary in order to 
substantiate his claims.  It further identified the type of 
evidence that the veteran should provide that would be most 
helpful to the development of his claim, including statements 
from treating physicians, records of previous back surgery 
from 1981 and other relevant post-service treatment records, 
and any service personnel records showing the nature of the 
injury for which he had been awarded the Purple Heart.  The 
letter also informed him that the RO would attempt to obtain 
any additional VA or private treatment records on his behalf 
if there were further available records on file.   

Additionally, the September 2001 statement of the case (SOC) 
and April 2004 supplemental SOC (SSOC) provided notice to the 
veteran of the applicable legal standard for his petitions to 
reopen previously denied claims for service connection, as 
well as the standard governing entitlement to presumptive 
service connection for diseases initially incurred to a 
compensable degree within one-year of military service.    

Based upon the above documents, the first three notice 
requirements outlined in    38 C.F.R. § 3.159(b)(1) and 
Pelegrini II have clearly been met.  However, none of the 
above letters contained the specific language of the "fourth 
element" of VCAA notice as mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).
Here, although neither the October 2001 nor the June 2003 
letters contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The June 2003 VCAA letter 
requested that the veteran submit to the RO any additional 
evidence to show that the claimed conditions had existed 
continuously since discharge from service, and then 
proceeded to inform the veteran as to what would constitute 
"the best type of evidence" that he could provide to 
support his claims.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Also in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

The October 2001 and June 2003 VCAA notice letters in this 
case were issued well after the RO's initial adjudication of 
the veteran's petitions to reopen his claims for service 
connection.  However, bear in mind that the VCAA did not yet 
even exist at the time of the November 1999 rating decision 
that is presently on appeal.  Thus, the RO could not have 
possibly complied with the requirement that VCAA notice 
precede the initial adjudication of the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  Moreover, in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notices were 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2004) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right to as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))
  
Here, the RO has taken sufficient measures to provide the 
veteran with detailed VCAA notice, notwithstanding the timing 
of this notice.  Notably, following the issuance of both the 
October 2001 and June 2003 notice letters in this case, the 
veteran has had ample opportunity to submit additional 
evidence prior to the RO's issuance of the April 2004, as 
well as the August 24, 2004 certification of this case to the 
Board.  In response, the veteran's representative has 
submitted a detailed October 2001 statement on his behalf, 
and the veteran himself has submitted a December 2001 letter 
providing a more in-depth account of the claimed events in 
service.  For these reasons, the Board finds that, regardless 
of the timing of the subsequent VCAA notice letter, the 
veteran has been afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA 
") (citing Pelegrini II, 18 Vet. App. at 122-24).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claims.  The RO has obtained the veteran's 
service medical records (SMRs), and copies of his service 
personnel records from the National Personnel Records Center 
(NPRC).  It has also obtained his VA outpatient records dated 
from June 1997 to October 1997, and from September 1999 to 
October 2000.  Additionally, the RO has arranged for the 
veteran to undergo numerous VA examinations in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran has submitted a September 1997 
letter from a private chiropractor, a May 1999 letter from a 
private physician, and personnel records from service 
concerning his receipt of the Purple Heart.  He has also 
provided various personal statements, copies of newspaper 
clippings pertaining to the unit in which he served while in 
Vietnam, and lay statements from third-party individuals in 
support of his claims.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

The veteran's SMRs do not reflect any instances of any injury 
to the neck, lower back or right hip regions, or otherwise 
show any findings or complaints of a medical condition 
affecting these areas.  

The veteran's Form DD-214 indicates that he received the 
Purple Heart medal and the Combat Action Ribbon.  A July 1967 
memorandum included with his service personnel records 
documents that he received the Purple Heart medal for wounds 
received in combat while serving in Vietnam earlier that 
month.  A separate document from the veteran's personnel file 
reflects that on two instances in July 1967 U.S. military 
vehicles were damaged following land mine explosions, and 
that there were several individuals wounded in action.  
Another personnel record confirms that on July 22, 1967, the 
veteran sustained shrapnel to his right forearm and a 
strained right knee as a result of a detonated enemy land 
mine.

Treatment records from a private clinic dated from October 
1981 to April 1982, indicate that the veteran underwent 
treatment on a continued basis for low back pain that 
radiated to his legs.  Also, a December 1981 report from a 
private hospital shows that the veteran was admitted with a 
preoperative diagnosis of a herniated nucleus pulposus, L5-S1 
on the left, and that he underwent for treatment purposes a 
partial laminectomy, L5-S1 left, and a discectomy, L5-S1.  

In his September 1997 letter, S. Murza, a private 
chiropractor, stated that he had been treating the veteran 
for a neck condition that was sustained as a result of an 
injury to his lower back in 1966.  He further explained that 
the veteran had undergone back surgery in 1981, and that as a 
result of altered ambulation and distorted biomechanics, the 
veteran's lower back condition had caused a distortion in his 
cervical spine.  According to this medical provider, the 
veteran continued to experience cervical subluxations and 
brachial neuralgia, and his condition had been treated 
through such measures as heat application and electrical 
stimulation.    

The veteran underwent VA examination in August 1998, at which 
time he reported that since an in-service injury in which he 
had been in proximity to a land mine explosion, he had 
experienced shooting pains in the back of his neck with 
overexertion or strenuous labor.  He reported having a 
history of lower back pain, and problems with carrying heavy 
objects and with repetitive bending.  Occasionally he would 
have a sharp shooting pain in his right hip.  A physical 
examination revealed that the cervical spine was capable of a 
full range of motion.  There was no muscle spasm or 
tenderness, or deformity to this area.  With respect to the 
lumbar spine, he had a well-healed, three-inch surgical 
linear scar in this area that was nontender, and of distant 
origin.  He had full range of motion in the lumbar spine.  
Hyperextension, lateral and side bending were all normal.  
The lower extremities revealed no deformity, restrictions, or 
point tenderness.  The right knee showed no anatomical 
deviation.  Range of motion was from 0 to 140 degrees, and 
there was no tenderness or fluid.  Recent x-rays indicated 
that the cervical spine showed minimal degenerative disc 
disease at C5-6, and the lumbosacral spine showed 
degenerative disc disease at L4-5.  The right hip was normal.  
The right knee showed minimal degenerative disc disease.  

The VA examiner provided a diagnosis of no cervical spine 
condition found at that time, although with a history of a 
contusion to the cervical spine; lumbar spine condition is 
status-post disc surgery with residual degenerative disc 
still present; no right hip condition had found; and minimal 
degenerative disc disease of the right knee.  
   
In his October 2000 statement, an individual claiming that he 
served in the same unit with the veteran, indicated that he 
had been involved in many support missions for the unit.  He 
recalled that on one particular night he was sent on a 
mission with a group that included the veteran, and that on 
returning to the base, the military vehicle in which they 
were traveling hit a land mine and the veteran was one of 
those injured.  He stated that the veteran was limping for 
several days afterwards, and complaining of being in pain.  

In a December 2001 statement, the veteran provided an account 
of the incident in service that led to the development of his 
claimed conditions.  He stated that when the vehicle in which 
he had been traveling hit a land mine that he had been thrown 
up against the top of the vehicle, and had sprained his knee 
and sustained bruises over his body.  

On examination again in February 2004, the veteran indicated 
with respect to the claimed right hip condition, that this 
condition had developed gradually over the last 9 years, and 
began with a restricted range of motion and had progressed to 
intermittent pain.  The main symptom of the condition was 
intermittent throbbing and pain.  He was not receiving any 
treatment for a hip condition.  There was no functional 
impairment resulting from this condition, and it had not 
resulted in any time lost from work.  Concerning the claimed 
right knee condition, he stated that he had been suffering 
from right knee osteoarthritis for over 25 years, and that he 
felt the condition was due to a 1967 in-service injury.  The 
symptoms were pain with prolonged standing, walking and 
running.  As for a cervical spine condition, he stated that 
he had suffered from pain located at the back of the neck for 
12 years, that occurred on average many times per week.  The 
condition did not cause incapacitation or loss of time from 
work.  He further related that he had been suffering from 
lumbar spine degenerative disc disease for nearly 30 years, 
and that this caused constant pain, with functional 
impairment in lifting and bending, although no time lost from 
work.   

Physical examination revealed that gait and posture were 
within normal limits.  Leg lengths were the same on both 
sides.  The hip joint's general appearance was abnormal on 
the right side, with findings of tenderness at the greater 
trochanter.  Range of motion of the right hip joint was 
flexion to 130 degrees (with pain beginning at 115 degrees), 
extension to 30 degrees, adduction to 25 degrees, abduction 
to 45 degrees, external rotation to 45 degrees, and internal 
rotation to 40 degrees.  The knee joint's general appearance 
was abnormal on the right side with findings of patellar pain 
and medial joint line tenderness.  Right knee range of motion 
was flexion to 120 degrees, and extension to 10 degrees.  
McMurray's and Drawer's tests were within normal limits.  

Examination of the cervical spine showed no evidence of 
radiating pain on movement, muscle spasm or tenderness.  
Range of motion findings were of flexion to 40 degrees, 
extension to 30 degrees, right lateral flexion to 35 degrees, 
left lateral flexion to 35 degrees, right rotation to 60 
degrees and left rotation to 60 degrees.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or incoordination.  There was no 
ankylosis.  Examination of the thoracolumbar spine revealed 
no complaints of radiating pain on movement.  Muscle spasm 
was absent.  No tenderness was noted.  There was negative 
straight leg raising on either side.  The lumbar spine was 
capable of flexion to 70 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 
30 degrees, right rotation to 40 degrees and left rotation to 
40 degrees.  There was no additional limitation of motion due 
to pain, fatigue, weakness or other factors related to 
functional loss.  There was no ankylosis, and no signs of the 
presence of intervertebral disc syndrome.     

Recent x-ray findings for the right hip were within normal 
limits.  The left knee showed degenerative arthritic changes.  
The right knee was within normal limits.  The cervical spine 
x-ray report showed early C5-6 and C6-7 degenerative 
arthritis.  The lumbar spine x-ray report showed L3-4 and L4-
5 degenerative arthritis.  The examiner indicated his review 
of the veteran's claims file.  The examiner's diagnosis was 
right greater trochanteric bursitis (with respect to the 
claimed right hip condition); osteoarthritis of the right 
knee, status-post partial medial meniscectomy; cervical spine 
degenerative disc disease; and degenerative lumbar disc 
disease.  He then provided the opinion that based upon the 
veteran's in-service injury and treatment history, his 
current knee condition was at least as likely as not service-
related.  He further stated that the cervical, lumbar and hip 
complaints, however, were not likely to be service-connected.  
He observed that there was no mention of these complaints in 
the service records, and the fact that these symptoms were 
absent in the months after the veteran's 1967 injury was 
evidence that they were not related to service.  He also 
noted that there was no mention of these claimed conditions 
at the time of service discharge, and that the first 
documentation of these symptoms was not until anywhere from 
12 years (lumbar condition) to     27 years (cervical 
condition) after discharge from service.    

Petitions to Reopen

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or injury sustained while on active duty in the 
military.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

The veteran's claims for service connection for degenerative 
disc disease of the cervical spine, degenerative disc disease 
of the lumbar spine, and a right hip condition were each 
initially denied by an RO rating decision dated in      
September 1998.  In denying the claims for service connection 
for degenerative disc disease of the cervical spine, as well 
as of the lumbar spine, the RO observed that while there was 
x-ray evidence of the presence of both claimed conditions, 
there was nonetheless no record of the veteran's claimed in-
service injury involving a land mine explosion in the SMRs 
(or for that matter, based on the extent of the documentation 
from the veteran's service personnel file that had then been 
associated with the record.)  The RO determined that 
consequently, there was no basis upon which to establish a 
medical nexus between either claimed disability of the spine, 
and service.  With reference to the claim for service 
connection for a hip condition, it was noted that the most 
recent VA examination was negative for any such problem, so 
there was no evidence of the current claimed disability.  The 
veteran was properly notified of this decision later that 
same month.  

Subsequently, in October 1999, the RO received a statement 
from the veteran in which he indicated his dissatisfaction 
with the result of the above September 1998 rating decision.  
Note that as a general matter, a notice of disagreement (NOD) 
must be filed within one-year from the date of mailing of 
notice of an RO rating decision, in order to initiate the 
appellate review process of an issue that has been 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  
If a NOD is not filed in accordance with the specified 
timeframe, then the prior RO determination at issue becomes 
final and binding on the veteran based upon the evidence then 
of record.              See 38 U.S.C.A. § 7105(c).  

Here, a timely NOD of the September 1998 decision was not 
received in this case, since the October 1999 statement was 
dated more than one-year after the notification of the 
denial.  So this decision became final and binding.  See 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.1003 (2005).  Furthermore, this, in turn, means 
there must be new and material evidence to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A.   § 5108 (West 2002), 38 C.F.R. § 3.156 (2005); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran's October 1999 statement constitutes a petition to 
reopen each of the previously denied claims.   

The Board must determine whether new and material evidence 
has been received since the RO's September 1998 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claims to adjudicate them de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claims was received in 
October 1999, before that cutoff date.  So the previous 
version of 38 C.F.R. §3.156(a) (2001), providing the former 
definition of new and material evidence, applies to his 
current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As explained above, the legal justification for the RO's 
prior September 1998 denial of the veteran's claims for 
service connection for degenerative disc disease of the 
cervical spine, as well as that of the lumbar spine, was the 
absence of competent evidence showing a medical nexus of 
either claimed conditions to service.  The claim for service 
connection for a right hip condition was denied for lack of 
evidence of a current disability.  The additional evidence 
which has been added to the record since the September 1998 
RO decision, consists of the report of the veteran's February 
2004 VA examination; outpatient records from the         
Hampton VAMC; copies of records from the veteran's service 
personnel file; a  May 1999 letter from Dr. A. DiStasio, a 
private physician; statements from the veteran dated in 
October 1999 and December 2001, the former of which included 
copies of newspaper articles pertaining to the unit in which 
he served; and lay statements from third-parties on behalf of 
the veteran.     

Based upon review of the newly submitted evidence, at least 
some of these items of evidence are material to the veteran's 
claims for service connection.  In regard to his claimed 
degenerative disc disease at both the cervical and lumbar 
spine regions, the record now includes evidence that 
establishes the occurrence of an in-service injury from a 
land mine detonation which the veteran claims is the event 
that precipitated his discogenic disorders, and is therefore 
directly relevant to the essential element of a nexus between 
a current condition and military service.  In particular, the 
veteran has provided statements that describe in detail the 
circumstances of his injury in service, and while such a 
personal account generally will not present a basis for 
reopening a claim (see generally, Moray v. Brown,         5 
Vet. App. 211 (1993)), his receipt of the Purple Heart medal 
and Combat Action Ribbon are considered indicative of 
participation in combat during service, and hence, his own 
assertions provide credible evidence of the claimed injury 
which was consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154(b) (West 2002); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188 
(1999).  Thus, there is now relevant evidence as to the 
veteran's own history of an in-service injury, when taken 
into account along with his involvement in combat during 
service, that was not previously considered.  

Another source of evidence that provides an independent basis 
to support the occurrence of the claimed injury in service, 
are the veteran's service personnel records, including a 
report that he sustained shrapnel wounds and knee strain due 
to a land mine explosion on July 18th, 1967, the same date of 
injury listed in conjunction with his receipt of the Purple 
Heart medal.  In instances such as at present, where the 
newly received evidence consists of a supplemental report 
from the service department (that is received before or after 
the decision has become final), the previous decision will be 
reconsidered by the agency of original jurisdiction.  See 38 
C.F.R. § 3.156(c) (2005).   

The above evidence and information helps substantiate a 
possible casual link between an incident of service and the 
current disorders.  It does not in and of itself involve 
medical evidence of a nexus to service, but is so significant 
to the determination on the nexus question that it warrants 
reopening of the claims involving degenerative disc disease.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).      

Furthermore, with respect to the claim for service connection 
for a right hip condition, the report of the February 2004 VA 
examination provides a diagnosis of right greater 
trochanteric bursitis, and also notes pain and limitation of 
motion affecting the right hip joint.  This provides clear 
evidence of a current disability of the right hip that was 
not of record at the time of the September 1998 denial.  The 
Board has also considered that in addition to the above 
diagnosis, the February 2004 VA examiner provided an opinion 
as to etiology that tends to weigh against a finding that the 
veteran's right hip condition is service-related -- however, 
under the former version of 38 C.F.R. § 3.156(a), applicable 
to this claim, the specific requirement is that the evidence 
is so significant that it must be considered to fairly decide 
the claim.  As noted in Hodge, there is no requirement that 
the new evidence present a "reasonable possibility" of a 
change in outcome of the veteran's claim.  See 155 F.3d 1356.  
Here, the February 2004 examination report provides the only 
diagnosis of record of a right hip condition, and since 
evidence of a current disability is a prerequisite to any 
valid claim for service connection, the reopening of the 
veteran's claim and readjudication based upon all of the 
evidence of record is appropriate under these circumstances.  

So while the newly received evidence does not necessarily 
warrant a favorable disposition of the claims for service 
connection for degenerative disc disease of the cervical 
spine and lumbar spine, and for a right hip condition, it is 
nonetheless so significant that it must be considered in 
order to fairly decide the merits of these claims.  This 
evidence is both new and material, and thus is sufficient to 
reopen the claims.  See, e.g., Hickson v. West, 11 Vet. App. 
374, 378 (1998).


Claims for Service Connection 

A.	Governing Laws and Regulations

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)
B.	Analysis

1.	Degenerative Disc Disease of the Cervical Spine, and the 
Lumbar Spine

Given the relevant medical evidence of record pertaining to 
the veteran's claimed degenerative disc disease of the 
cervical spine, as well as the lumbar spine, the Board has 
determined that the criteria for service connection for 
either of these disabilities have not been satisfied.  While 
there is a clear diagnosis of degenerative disc disease to 
the cervical and lumbar regions (established by way of VA 
examination), the competent and probative evidence weighs 
against the presence of a medical nexus between either 
discogenic condition and service.

Regarding the subject of the likely origin of the veteran's 
current upper and lower back disabilities, he has claimed 
that an in-service injury is the cause of his present 
conditions, and this particular event, apart from the 
additional matter of whether it is causually linked to his 
disc disease, has indeed been confirmed.  As previously 
indicated, the veteran's reported history that in July 1967 
the military vehicle in which he was traveling hit a land 
mine, causing him to suffer a right knee strain and other 
injuries, may be deemed credible evidence of the occurrence 
of such incident in view of the records verifying his combat 
service, including a Purple Heart that he received for wounds 
sustained in the July 1967 incident.  Service personnel 
records also provide details as to a shrapnel wound to the 
right forearm and strained right knee at that time.  There is 
no further discussion of this injury in the SMRs, including 
on separation.  While the above information does not note a 
neck or back injury, the possible relationship between the 
in-service incident and the present disorders is addressed in 
the opinions below on the issue of medical nexus.      

Following separation from military service, the record does 
not show that the veteran experienced any disorder involving 
or similar to arthritis, manifested in either the cervical or 
lumbosacral regions, within one year of discharge.  The most 
recent VA examiner identified degenerative changes to both 
the cervical and lumbar spine, and so if presumptive service 
connection were awarded for arthritis that would help 
substantiate a link between the present disabilities and 
military service.  However, there is no basis in this 
instance for entitlement to presumptive service connection 
(i.e., on the basis of arthritis that has been manifested to 
a compensable degree within one-year after service).  
See 38 U.S.C.A. §§ 1112, 1113, 1137;         38 C.F.R. §§ 
3.307, 3.309 (2005).  

The first record of post-service treatment for any disorder 
involving the spine, moreover, is not dated until 1981, when 
the veteran was diagnosed with a herniated nucleus pulposus, 
L5-S1, and underwent a partial laminectomy and discectomy. 
And the next significant clinical evidence is a September 
1997 letter from S. Murza, a private chiropractor, that notes 
treatment for a neck condition.  So there is little evidence 
of ongoing treatment for either a neck or back injury, that 
could reasonably be associated with the in-service injury.  
See 38 C.F.R. § 3.303(b).   

It is also of key significance on the determination of the 
etiology of degenerative disc disease, that the most 
persuasive medical evidence rules out a nexus between either 
cervical or lumbar disc disease and service.  The February 
2004 VA examiner in this regard stated that neither the 
veteran's cervical or lumbar disorders were likely related to 
service, and noted that service records were negative for 
these conditions, and further, that the first documented 
symptoms did not occur until at least a decade after service 
discharge.  The record also includes a contrary September 
1997 opinion provided by S. Murza, which states that the 
veteran had sustained a lower back injury in service, for 
which he had undergone back surgery in 1981, and that since 
then, his lower back condition as a result of altered 
ambulation had caused a distortion in his cervical spine and 
a present neck condition.       

Based upon the above opinions, discussion is required as to 
the appropriate weight to be given to the evidence addressing 
the etiology of diagnosed cervical degenerative disc disease, 
and as indicated below, the February 2004 VA opinion should 
be deemed the more probative.  As for degenerative lumbar 
disc disease, the February 2004 opinion initially appears to 
be dispositive of this claim (i.e., as a negative 
determination as to nexus) since the chiropractor's opinion 
only noted a diagnosis of a neck condition -- because, 
however, this private treatment provider also noted an 
apparent lower back disorder from service up until at least 
1981, the Board's analysis of the relative weight of this 
private medical opinion is of some relevance to the claim for 
lumbar degenerative disc disease as well.        

In deciding these claims, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board is 
also mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Here, there is a legitimate basis for accepting the opinion 
of the February 2004 VA examiner over that of the September 
1997 treatment provider.  The February 2004 examiner is a 
physician (authorized to examine the veteran through QTC 
medical services) who on the basis of a detailed physical 
examination (including x-ray evidence), as well as a review 
of the veteran's claims file, determined that neither the 
present cervical or lumbar conditions were due to service.  
This physician's comprehensive review of the claims file, 
including, notably, the private chiropractor's opinion 
itself, is of greatest contribution to the probative value of 
this opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (discussing access of examining physician to the 
veteran's claims file as key factor in evaluating the 
probative value of a medical opinion).  By contrast, the 
September 1997 medical provider did not have access to the 
claims file, nor is there an available record of his more 
recent medical findings.  Given the basis of the examiner's 
opinion in both the record and his objective clinical 
evaluation, it should be afforded greater probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App.  429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Thus, the most probative evidence as to the 
issue of causation is against the veteran's claims pertaining 
to both cervical and lumbar degenerative disc disease.  

  

2.	Right Hip Condition

On review of the medical evidence with respect to the claimed 
right hip condition, the competent evidence does not support 
an award of service connection for this disability as well.  
In this case, the veteran's own reported history along with 
objective information set forth in service records confirm 
the occurrence of his injuries sustained from when his 
vehicle was damaged by a land mine, for the reasons 
previously indicated.  There was no documentation during the 
veteran's active duty service of any specific injury 
involving the right hip region.  

The post-service medical evidence is also absent for a 
disorder affecting the right hip at any point during the 
interval up until the most recent VA examination.  An earlier 
general medical examination in August 1998 noted a diagnosis 
in part, of no right hip condition found.  Thereafter, a 
February 2004 orthopedic examination provided a diagnosis of 
right greater trochanteric bursitis, on the basis of the 
examiner's clinical observations and the veteran's 
demonstrated pain and limitation of motion of the hip.  

Furthermore, that same examination report in addressing the 
likely origin of the veteran's present right hip disability, 
negates any relationship between such condition and his 
service.  The February 2004 examiner on this subject 
indicated that the veteran's current right hip complaints 
were not likely service-connected, due to the lack of in-
service manifestations of injury, or post-service 
manifestations until many years after discharge from service 
(in this instance, over 30 years until the diagnosis of a 
right hip condition) -- the same basis upon which he had 
ruled out a relationship to service for back and neck 
disorders.  This opinion is supported by the examiner's 
thorough physical examination and review of the contents of 
the claims file.  There is also no other opinion of record 
from any medical provider that pertains to the etiology of a 
right hip disorder.  

3.	Conclusion

The Board has also taken into consideration the veteran's 
assertions in support of each of the claims for service 
connection.  In this case, since the veteran's DD-214 and 
other service personnel records reflect participation in 
combat, his own statement provides credible evidence as to an 
injury allegedly incurred in service that was consistent with 
the circumstances and conditions of military service.  See 
38 C.F.R. § 1154(b) (West 2002).  However, with regard to the 
medical issues that are determinative in the claims on 
appeal, given that the veteran is a layman, he is not 
competent to offer a probative opinion etiologically linking 
a current claimed disability to his in-service injury, or 
other aspect of his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).   

Thus, the claims for service connection for degenerative disc 
disease of the cervical spine, degenerative disc disease of 
the lumbar spine, and a right hip condition must be denied.  
The Board has considered the applicability of the benefit-of-
the-doubt doctrine in adjudicating the claims on appeal.  
However, since the preponderance of the evidence is against 
the veteran's claims, this doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
















  
ORDER

The petitions to reopen the claims for service connection 
for degenerative disc disease of the cervical spine, 
degenerative disc disease of the lumbar spine, and a right 
hip condition are granted.  

However, the claim for service connection for degenerative 
disc disease of the cervical spine is denied.  

The claim for service connection for degenerative disc 
disease of the lumbar spine is denied.

The claim for service connection for a right hip condition 
is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


